DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This office action is in response to communications filed 9/21/2021. Claims 1-2, 6-8, 11, 13-14, 23-24 and 26 are amended. Claims 3-5, 9-10, 12, 17-20, and 25 are cancelled. Claims 27-29 are new. Claims 1-2, 6-8, 11, 13-16, 21-24, and 26-29 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claims 1-2, 6-8, 11, 13-16, 21-24, and 26-29 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-8, 11, 21-22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable Wood (of record) in view of Parlikar (of record), Quinn (of record), Birnbaum (of record) and Hintermeister et al. (US9665237, hereinafter Hintermeister).

Regarding claim 1, Wood discloses a method comprising (see Wood, at least at [0004]-[0005], [0022]-[0023], Figs. 10 and related text):
receiving, by a client application executable by a computing device (see Wood, at least at [0027]-[0030], [0034], [0144] and related text), a live video stream from a messaging platform executable by at least one server computer, see Wood, at least at [0004]-[0005], [0022]-[0023], [0035], [0141]-[0143] and related text); 
displaying the live video stream on a user interface of the client application (see Wood, at least at [0004], [0112]-[0114], [0144], [0154]-[0155] and related text); 
receiving a selection of a time location of the live video stream (see Wood, at least at [0144], [0153], [0156]-[0158] and related text);
generating a timestamp based on the time location received via the timestamp selector (see Wood, at least at [0156]-[0158], [0161] and related text); and 
sending, via the messaging platform, a message about the live stream video to atleast one user connected to the user in a connection graph (see Wood, at least at [0162], [0171]-[0172]-[0176] and related text), the message, when displayed on a recipient device, including a first user interface (UI) element for a first viewing option (see Wood, at least at Figs. 10Q, 10U, 10V, and related text), 

Wood does not specifically disclose receiving receipt of a share selection from a user of the client application and displaying a video segment selection screen on the user interface in response to the receipt of the share selection, the video segment selection screen including a movable user interface (UI) element, the video segment selection screen including a section that displays  a replay portion of the still-continuing live video stream within a time window that corresponds to a position of the movable UI element, the time window having a temporal length that is a subset of a length of the live video stream; 
receiving a selection of the time location in the time window based on a position of the movable UI element; or
the message, when displayed, including a second UI element for a second viewing option that, when selected, causes the live video stream to be streamed from the messaging platform from a live point. 
In an analogous art relating to a system for sharing video, Parlikar discloses receiving receipt of a share selection from a user of the client application (see Parlikar, at least at col 5, lines 16-33 and related text);
displaying, by the client application, a video segment selection screen on the user interface in response to the receipt of the share selection (see Parlikar, at least at col 5, lines 16-33, Figs. 4, and related text),
the video segment selection screen including a movable user interface (UI) element (see Parlikar, at least at Figs. 4 and related text); and

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Wood to include the limitation as taught by Parlikar for the advantage of providing diverse selection options.
Wood in view of Parlikar does not specifically disclose the video segment selection screen displaying a replay portion of the still-continuing live video stream within a time window that corresponds to a position of the movable UI element, the time window having a temporal length that is a subset of a length of the live video stream; or
the message, when displayed, including a second UI element for a second viewing option that, when selected, causes the live video stream to be streamed from the messaging platform from a live point. 
In an analogous art relating to a system for sharing media, Quinn discloses video segment selection screen displaying a replay portion of a still-continuing live video stream within a time window that corresponds to a position of a movable UI element (see Quinn, at least at [0037], [0044]-[0047], [0062], [0066]-[0067], [0072], [0079], [0091]-[0093], [0100], [0108]-[0113], Figs. 8-9, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Wood in view of Parlikar to include the limitation as taught by Quinn for the advantage of providing diverse system features and options.
Wood in view of Parlikar and Quinn does not specifically disclose the time window having a temporal length that is a subset of a length of the live video stream; or

In an analogous art relating to a system for editing and sharing media, Birnbaum discloses a time window having a temporal length that is a subset of a length of a live video stream (see Birnbaum, at least at [0260]-[0262] and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Wood in view of Parlikar and Quinn to include the limitation as taught by Birnbaum for the advantage of providing more diverse system features and options.
Wood in view of Parlikar, Quinn and Birnbaum does not specifically disclose the message, when displayed, including a second UI element for a second viewing option that, when selected, causes the live video stream to be streamed from the messaging platform from a live point. 
In an analogous art relating to a system for sharing media, Hintermeister discloses a message, when displayed, including a second UI element for a second viewing option that, when selected, causes a live video stream to be presented from a messaging platform from a live poin (see Hintermeister, at least at col 12, claim8, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Wood in view of Parlikar, Quinn and Birnbaum to include the limitations as taught by Hintermeister for the advantage of efficiently providing more robust options t a user for viewing content.
Regarding claims 2 and 8, Wood in view of Parlikar, Quinn, Birnbaum and Hintermeister discloses wherein the live video stream is streamed from a live video stack of the messaging 
Regarding claims 6 and 11, the combination of Wood in view of Parlikar, Quinn, Birnbaum, and Hintermeister reasonably discloses the message, when displayed on the recipient device, includes an image from the live video stream (see Wood, Figs. 10Q2, 10U, and related text), the first and second UI elements (see Hintermeister, at least at col 12, claim 8) being displayed on the image, as it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify to combine the limitations since Woods’ first interface element is displayed on the image.
Regarding claim 7, Wood in view of Parlikar, Quinn, Birnbaum and Hintermeister discloses receiving a suggested time location in the live video stream; and displaying the suggested time location as a recommendation in the video segment selection screen to select the time location (checkpoints, see Quinn, at least at [0037], [0093]-[0094], and related text).
Regarding claims 21-22, Wood in view of Parlikar, Quinn, Birnbaum and Hintermeister discloses wherein the time window has a fixed temporal length and may be two minutes of less (Birnbaum discloses the last minutes of media as set by a content owner, which therefore can be any number including the last 2 minutes of the media, as the last 3 minutes is actually shown as an example, see Birnbaum, at least at [0206]-[0261], Figs. 10-11, and related text).
Regarding claim 26, Wood in view of Parlikar, Quinn, Birnbaum and Hintermeister discloses wherein the video segment selection screen displays a user interface (UI) item for 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan (of record) in view of Skolicki et al. (US20170164208, hereinafter Skolicki).

Regarding claim 29, Morgan discloses a system (see Morgan, at least at col 4, lines 17-23, Figs. 1-2, and related text) comprising: 
a messaging platform executable by one or more server computers, the messaging platform (see Morgan at least at col 5, lines 1-25, Figs. 1-2, and related text) configured to: 
transmit, over a network, a live video stream to a client application executing on a first computing device (see Morgan, at least at col 2, lines 7-25, Figs. 1-2, and related text); 
determine a suggested time location in the live video stream (based on user engagement, see Morgan, at least at col 2, lines 19-67, col 3, lines 1-22, col 4, lines 24-45, col 10, lines 10-65, Figs. 1-5, and related text); 
transmit the suggested time location as a recommendation to select a timestamp (scenes automatically determines for suggestion based on user engagement, see Morgan, at least at col 4, lines 24-45); 
receive, over the network, a message to share the live video stream on the messaging platform, the message including the timestamp indicating a time location in the live video stream (see Morgan, at least at col 10, lines 10-65, Figs. 1-5, and related text); and 
transmit, over the network, the message to a client application executing on a second computing device (see Morgan, at least at col 10, lines 10-65, Figs. 1-5, and related text).

determine a suggested time location in the live video stream based on the volume of messages within a period of time exceeding a threshold level.
In an analogous art relating to a system for providing content to a user, Skolicki discloses receiving social media statistics about the live video stream (see Skolicki, at least at [0012], [0087]-[0088], [0095], and related text), the social media statistics including information identifying a volume of messages having one or more keywords associated with the live video stream (see Skolicki, at least at [0012], [0087]-[0088], [0095], and related text), the volume of messages being correlated with a timeline of the live video stream (see Skolicki, at least at [0012], [0072], [0087]-[0088], [0095], Fig. 10, and related text); and
determine a suggested time location in the live video stream based on the volume of messages within a period of time exceeding a threshold level (see Skolicki, at least at [0012], [0072], [0087]-[0088], [0095], Fig. 10, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Morgan to include the limitations as taught by Skolicki for the advantage of providing content to users using more diverse selection conditions.
Allowable Subject Matter

Claims 13-16, 23, and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571)272-9524 . The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421